COURT OF APPEALS OF VIRGINIA


            Present: Judges Humphreys, O’Brien and Raphael
PUBLISHED


            Argued at Lexington, Virginia


            VIRGINIA DEPARTMENT OF CORRECTIONS
                                                                               OPINION BY
            v.      Record No. 0987-21-3                                JUDGE ROBERT J. HUMPHREYS
                                                                               MAY 24, 2022
            RICHARD BISHOP


                               FROM THE CIRCUIT COURT OF TAZEWELL COUNTY
                                           Richard C. Patterson, Judge

                           W. Ryan Waddell (Jimmy F. Robinson, Jr.; Ogletree, Deakins, Nash,
                           Smoak & Stewart, P.C., on briefs), for appellant.

                           Hilary K. Johnson (Hilary K. Johnson, P.C., on brief), for appellee.


                    The Virginia Department of Corrections (“VDOC”) terminated Richard Bishop for

            failing to report information about a potential relationship between a supervisor and subordinate.

            Bishop appealed his termination to a hearing officer, who upheld the decision. On appeal, the

            Circuit Court of Tazewell County found that the hearing officer’s decision was contradictory to

            VDOC’s agency policy and reversed it. VDOC argues that the circuit court erred in reversing

            the hearing officer’s decision because the determination was not contrary to law and the circuit

            court did not have authority to decide whether the termination violated the Department’s internal

            policies.

                                                   I. BACKGROUND

                    As will be discussed later, the “tripartite review” procedure for state employee grievances

            makes the hearing officer the finder of fact and final authority on factfinding, and her findings of

            fact are not subject to judicial review. See Passaro v. Va. Dep’t of State Police, 67 Va. App.

            357, 367 (2017). Therefore, this Court is bound by the hearing officer’s factual determinations
as recorded in her written report. Morris v. George Mason Univ., 74 Va. App. 531, 536 n.1

(2022) (quoting Taylor v. Va. Alcoholic Beverage Control Auth., 70 Va. App. 237, 246 (2019)).

       Bishop was a “ranking major” at Pocahontas State Correctional Center (“the Center”) and

had been employed there for twenty-three years at the time he was terminated. In March of

2019, Bishop and his secretary had a conversation about a recently promoted female employee,

“Ms. B.” Bishop and his secretary “were discussing that Ms. B had been promoted to a job” and,

as a result, Ms. B was acting “entitled.” Ms. B was Mr. A’s subordinate. The secretary and

Bishop had the following exchange:

               Secretary: “She does feel entitled.”
               Bishop: “Why would that be?”
               Secretary: “Because of her (Ms. B) and Mr. A.”
               Bishop: “What?”
               Secretary: “They are having a relationship. She (Ms. B) told me
               they were having a relationship, but it wasn’t sexual in nature.”
               Bishop: “What does that even mean?”

Although Bishop’s secretary alleged that she and Bishop had several other conversations about

Ms. B and Mr. A, the hearing officer did not credit those alleged conversations because she

found his secretary’s accounts to be “rather incredible.” 1

       Eventually, two other employees at the center suspected that Mr. A and Ms. B were in a

romantic relationship, and they reported their suspicions to the warden, who began an



       1
         VDOC’s factual summary on brief is misleading. On brief, VDOC states as fact that
Bishop asked his secretary what a “relationship” between Mr. A and Ms. B meant and his
secretary “told him it meant ‘giving blow jobs.’” The hearing officer was unpersuaded that this
statement was credible. As noted above, we are bound by the hearing officer’s factual findings.
The hearing officer found only one short conversation between Bishop and his secretary—the
one transcribed above wherein Bishop’s secretary says the relationship “wasn’t sexual in
nature”—to have happened. The hearing officer’s report states, “[Bishop], as previously
reported, was very adamant that he had only one short conversation with Secretary regarding
Mr. A and Ms. B. Indeed, the subsequent conversations and text messages [alleged by his
secretary] seem rather incredible.” (Emphasis added). VDOC’s brief misleadingly recounted
his secretary’s alleged statement regarding “blow jobs” as if it was a bona fide fact, not an
unsupported allegation that the hearing officer refused to credit.
                                                -2-
investigation. 2 Bishop was subsequently placed on pre-disciplinary leave for failing to report the

alleged relationship. A series of meetings and due process procedures occurred in the following

weeks, none of which are relevant to this appeal. 3 VDOC classifies offenses as Group I, Group

II, or Group III, with Group I offenses being the least severe and Group III being the most

severe. Bishop was ultimately terminated for committing a Group III violation of VDOC

policies and was subsequently terminated. He challenged his termination pursuant to state

employee grievance procedure. See Code § 2.2-3003.

       At a grievance hearing, Bishop testified that he made no report about a relationship

between Ms. B and Mr. A because he believed it to be mere gossip and “no facts.” He believed

the alleged “information” was just his secretary’s “feeling”; however, Bishop admitted that if

someone told him “I feel there is an officer bringing drugs into the prison,” he would turn that

information over to an investigator. The hearing officer found this analogy “most telling”

regarding whether Bishop knew he was required to report what his secretary had told him.

       Bishop also testified that after he was terminated, he contacted the human resources

department for state employees and was told that he was correct for not reporting gossip because

he could have been liable for making a false claim. Bishop did not present any evidence to

corroborate the purported conversation, and the hearing officer did not give it much weight.

Bishop’s attorney argued at the hearing that if Bishop had reported the alleged relationship—

which he did not truly believe was happening—based on a rumor, he could have been guilty of

creating a hostile work environment or workplace harassment.




       2
         The record does not indicate whether the allegation that Mr. A and Ms. B were in a
relationship was ultimately true or false.
       3
        Bishop made several due process claims and one disparate treatment claim in the circuit
court. None of those claims are before us on appeal.
                                              -3-
       On November 27, 2019, the hearing officer issued a written decision upholding Bishop’s

termination. The hearing officer found that Bishop had knowledge, “however minimal, that

implicated Mr. A and Ms. B were in a relationship” and that he—as a ranking major who taught

classes on VDOC’s personnel policies—knew or should have known that he had a duty to report

the alleged relationship. Ultimately, Bishop was found to have violated the VDOC’s policy by

failing to report a relationship between a subordinate and a superior. 4

       The hearing officer quoted portions of two VDOC policies that she determined Bishop

had violated. First, VDOC’s Standards of Ethics and Conflict of Interest Operating Procedure

135.3(IV)(H)(2)(a) stated, “Supervisors are prohibited from dating or engaging in personal

romantic or sexual relationships with subordinates.” Second, the Standards of Conduct

Operating Procedure 135.1(V)(A)(3) stated, “Employees have a duty to promptly report to their

supervisors, other management officials, or Human Resource Officer any inappropriate conduct

or behavior they are subject to, become aware of, or observe.”

       It is worth noting that VDOC’s Standards of Ethics and Conflict of Interest Operating

Procedure, quoted above, prohibits both (1) personal romantic and (2) personal sexual

relationships between supervisors and subordinates. The transcription of the conversation

between Bishop and his secretary explicitly states that the alleged relationship was not sexual

and is otherwise silent as to the nature of the “relationship.” From this statement, the hearing

officer determined that Bishop had at least some knowledge that Mr. A and Ms. B may have

been in a prohibited relationship.

       Code § 2.2-3006, which governs review of hearing decisions regarding state employees,

provides two distinct and different avenues for appeal following a hearing decision. First, an


       4
        The hearing officer found that Bishop’s offense should have only been considered a
Group II offense due to mitigating circumstances, but she determined that termination was still
appropriate because the incident was Bishop’s second Group II offense within three years.
                                              -4-
aggrieved employee can request review from the Director of the Department of Human Resource

Management (“DHRM”). See Code § 2.2-3006(A). Under this statute, administrative review of

the hearing decision by DHRM is limited to determining whether the hearing decision is

consistent with policy. See id. Second, the aggrieved employee can appeal the hearing decision

to a circuit court on the grounds that the hearing officer’s determination “is contradictory to

law.” See Code § 2.2-3006(B). There is no prohibition against filing both an administrative and

a judicial appeal simultaneously.

       The record indicates that Bishop only filed an appeal in the circuit court. Following a

hearing, the circuit court overturned the hearing officer’s decision, finding that it was

contradictory to law. The circuit court also ordered that Bishop receive attorneys’ fees and costs.

       The circuit court said the following in announcing its judgment:

               Bishop contends that he did not violate any standards of conduct.
               Specifically, he was informed by his secretary of a rumor about
               other [V]DOC employees. He sets forth that he did not report the
               rumor and that failure to report a rumor was the basis of his
               termination. It is Bishop’s contention that had he reported a mere
               rumor[,] he could have created liability under Title VII for
               discrimination. See Evangeline J. Parker v. Reema Consulting
               Servs., Inc., [915 F.3d 297 (4th Cir. 2019)]. Specifically, in the
               Parker case, the court held that a false rumor about a woman
               “sleeping” her way to a promotion can give rise to a hostile work
               claim. Id. [at 303-04].




                                                -5-
       The circuit court stated that, “[R]eporting mere gossip, without facts, of an inappropriate

sexual relationship clearly can have Title VII discrimination implications.” 5 Despite these


       5
           Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment practice for
an employer . . . to discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s race, color, religion, sex,
or national origin.” 42 U.S.C. § 2000e-2(a).
         Bishop argued in the circuit court that his termination was contrary to law. He contended
that if he had reported the uncorroborated information his secretary mentioned, VDOC could
have faced liability for sex-based discrimination because Bishop did not believe the rumor that
Ms. B was in a relationship with Mr. A to be true. He cited Parker, 915 F.3d 297, in support of
his argument.
         In that case, a female employee, Parker, was promoted six times by her employer in two
years. Id. at 300. Two weeks after her most recent promotion, in which she was made a
manager, Parker learned that “certain male employees were circulating within [the company]” a
false rumor that she was engaging in a sexual relationship with a higher-ranking manager in
order to obtain her management promotion. See id. The rumor was started by another employee
who had begun working at Reema at the same time as Parker and in the same position. Id.
When Parker was promoted to management, she became a superior, and her former peer became
jealous, so he began the false rumor, which spread through the company. Id. As a result, Parker
was treated with “open resentment and disrespect” from others in the company, including
employees that she was responsible for supervising. Id. Parker sued Reema on multiple counts,
one of which was a hostile work environment claim for discrimination because of sex, in
violation of 42 U.S.C. § 2000e-2. Id. at 301. The district court dismissed all counts of Parker’s
lawsuit for failure to state a claim, holding that Parker’s complaint as to the establishment and
circulation of the false rumor was not based on her gender but upon her alleged conduct. Id. at
301-02.
         On appeal, the Fourth Circuit reversed the district court, stating,

               [Parker] plausibly invokes a deeply rooted perception—one that
               unfortunately still persists—that generally women, not men, use
               sex to achieve success. And with this double standard, women, but
               not men, are susceptible to being labelled as “sluts” or worse,
               prostitutes selling their bodies for gain. . . .

               The complaint not only invokes by inference this sex stereotype, it
               also explicitly alleges that males in the [Reema] workplace started
               and circulated the false rumor about Parker . . . .

               In short, because “traditional negative stereotypes regarding the
               relationship between the advancement of women in the workplace
               and their sexual behavior stubbornly persist in our society,” and
               “these stereotypes may cause superiors and coworkers to treat
               women in the workplace differently from men,” it is plausibly
               alleged that Parker suffered harassment because she was a woman.

                                               -6-
statements regarding potential liability under Title VII, the circuit court ultimately based its

reversal on its interpretation of VDOC’s Standards of Ethics and Conflict of Interest Operating

Procedure, not on the federal law. The opinion stated,

               [T]he court can only reverse or modify the hearing officer’s
               decision if it is “contradictory to law.” See [Va. Dep’t of State
               Police v.] Barton[,] [39 Va. App. 439,] 445 [(2002)]. . . . “Law,”
               when used in this context is limited to “constitutional provisions,
               statutes, regulations, or judicial decisions . . . .” Id. [at 446].

               Here, the [h]earing [o]fficer made a determination that Bishop
               failed to report inappropriate conduct or behavior of which he
               became aware. However, the [h]earing [o]fficer also cited that
               [sic] the inappropriate conduct was defined as “supervisors
               . . . dating or engaging in personal romantic or sexual relationships
               with subordinates.” . . . This is a misapplication of the accepted
               legal principal [sic] and regulation as defined by the Standards of
               Ethics & Conflict of Interest [Operating Procedure
               135.3(IV)(H)(2)(a)]. As such, the Court finds that the [h]earing
               [o]fficer’s decision was not consistent with law as required by
               [Code § 2.2-3006]. . . . Accordingly, the [c]ourt [overturns] the
               [h]earing [o]fficer’s final decision.

(Citation omitted). The circuit court also awarded $9,870 in attorney fees to Bishop. VDOC

timely appealed the circuit court’s decision to this Court.




               Thus, the dichotomy that [Reema], as well as the district court,
               purports to create between harassment “based on gender” and
               harassment based on “conduct” is not meaningful in this case
               because the conduct is also alleged to be gender-based. We
               conclude that, in overlooking this, the district court erred.

Id. at 303-04 (citations omitted) (quoting Spain v. Gallegos, 26 F.3d 439, 448 (3d Cir.
1994)).
                                               -7-
                                          II. ANALYSIS

                                      A. Standard of Review

       Chapter 30 of Title § 2.2 grants employees the right to judicial review of a grievance

hearing decision on the grounds that the hearing officer’s decision was “contradictory to law.”

Code § 2.2-3006(B). 6

               The state employee grievance procedure creates a “tripartite review
               procedure” setting forth the following roles: (1) the hearing officer
               is the finder of fact and final authority of factfinding; (2) DHRM
               and EDR [Employment Dispute Resolution] determine whether the
               hearing officer’s ruling is in compliance with personnel policy and
               grievance procedure respectively, and (3) the courts determine
               whether the grievance determination is “contradictory to law.”

Passaro, 67 Va. App. at 367. “Under this framework, in an appeal of a grievance proceeding, a

reviewing court, whether it is a circuit or appellate court, may reverse or modify the decision

only if it is ‘contradictory to law.’” Morris, 74 Va. App. at 538 (quoting Osburn v. Va. Dep’t of

Alcoholic Beverage Control, 295 Va. 10, 17 (2018)). Thus, the party that appeals the hearing

officer’s decision to the circuit court bears the burden of specifying first, how that decision was

contradictory to law, and second, what law was thereby contradicted. See Tatum v. Va. Dep’t of

Agric. & Consumer Servs., 41 Va. App. 110, 122 (2003).

       “The General Assembly has articulated a very narrow standard of review to be applied by

the circuit court in such appeals.” Va. Polytechnic Inst. & State Univ. v. Quesenberry, 277 Va.

420, 429 (2009). Thus, on appeal, this Court is tasked with determining, de novo, whether the

circuit court followed the correct standard of review and whether it reached the correct legal

conclusion. See Tatum, 41 Va. App. at 122; see also Morris, 74 Va. App. at 538-39.




       6
         Bishop argued on brief and at oral argument that this Court reviews grievance hearings
for an abuse of discretion by the circuit court. He provides no legal authority for his contention.
                                                 -8-
                     B. Whether the Circuit Court’s Reversal Was Erroneous

       The circuit court acknowledged that the only permissible grounds for reversing the

hearing officer’s decision were if the decision contradicted a constitutional provision, statute,

regulation, or judicial decision. Bishop does not argue on brief or assign cross-error that the

hearing officer’s decision was contrary to Title VII. Despite correctly reciting the standard, the

circuit court proceeded to hold that the hearing officer had contradicted the law by misapplying

VDOC’s Standards of Ethics and Conflict of Interest Operating Procedure, which was an internal

policy. The statutes that govern state employee grievances make it clear that whether the hearing

officer’s decision was consistent with policy is definitively not subject to judicial review. Code

§ 2.2-3006(A) states that DHRM reviews hearing decisions to determine whether the hearing

decision was consistent with its policies. Conversely, Code § 2.2-3006(B) mandates that parties

may only appeal grievance hearing decisions to the circuit court “on the grounds that the

determination is contradictory to law.” (Emphasis added).

       The circuit court’s holding in this case directly contradicts the Virginia Supreme Court’s

holding in Va. Polytechnic Inst. v. Quesenberry. In Quesenberry, the Court interpreted the

phrase “contradictory to law” as found in Code § 2.2-3006(B) as limiting judicial review to

ascertaining compliance with constitutional provisions, statutes, regulations, and judicial

decisions. See 277 Va. at 429. Additionally, this Court has previously held that agency policies

are not synonymous with law under Code § 2.2-3006. In Va. Dep’t of State Police v. Barton, a

state trooper was disciplined for violating portions of the Virginia State Police Agency’s internal

policies of operation, and he appealed the hearing officer’s decision to the circuit court. 39

Va. App. at 442. The circuit court reversed the hearing officer’s decision but did not state a

reason for the reversal. Id. at 444. On appeal, this Court reversed the circuit court’s decision




                                                -9-
because the circuit court had failed to find that the hearing officer’s decision was contradictory to

law. Id. at 448. This Court explained its reasoning, stating,

               In challenging the hearing officer’s decision, Barton fails to
               identify any constitutional provision, statute, regulation or judicial
               decision which the decision contradicts. He thus fails to identify
               any “law” to which the hearing officer’s decision is contradictory.
               “Law” is the “aggregate of legislation, judicial precedents and
               accepted legal principles.” Black’s Law Dictionary 889 (7th ed.
               1999).

               Barton only identifies a conflict in interpretation of a policy
               established by a state agency . . . . Interpretation of state agency
               policy is itself a matter of policy, absent a statutory enactment to
               the contrary, and not a matter of law. While Barton contends his
               conduct brought the investigation to a logical conclusion under
               General Order 25, any dispute over the meaning of that directive is
               a matter of internal agency policy.

               The General Assembly has clearly vested review of policy issues
               involved in employee grievances in the Department of Human
               Resource Management, and not in the courts.

Id. at 446 (emphasis added).

       Here, the circuit court held that the hearing officer’s decision contradicted VDOC’s

internal Standards of Ethics and Conflict of Interest Operating Procedure, which is the type of

policy review that Barton and its progeny plainly prohibit courts from conducting. See Passaro,

67 Va. App. at 370 (“Pursuant to the state employee grievance procedure, the General Assembly

has vested review of policy issues involved in such cases in DHRM, and not in the courts.”).

The hearing officer determined that Bishop had a duty to promptly report any inappropriate

conduct or behavior that he became aware of under VDOC’s policy. The circuit court

characterized VDOC’s agency policy as an accepted legal principle, stating, “[t]his is a

misapplication of the accepted legal principal [sic] and regulation as defined by the Standards of

Ethics & Conflict of Interest Operating Procedure”; however, calling an agency policy a “legal

principle and regulation” does not make it so. The circuit court ultimately disagreed with the

hearing officer’s interpretation of “inappropriate romantic conduct,” which is the sort of policy
                                               - 10 -
review that may only be performed by DHRM. See Code § 2.2-3006(A); see also Barton, 39

Va. App. at 446. Because VDOC’s internal agency policy is not a constitutional provision,

statute, regulation, or a judicial decision, the circuit court’s holding that the hearing officer

misapplied the operating procedures was outside the scope of that court’s statutorily granted

authority to review hearing decisions. See Code § 2.2-3006(B).

        Although the circuit court’s letter opinion is plainly sympathetic to Bishop’s Title VII

argument, the circuit court did not decide whether Bishop’s termination contradicted Title VII.

While the Fourth Circuit’s decision in Parker raises the possibility that supervisory actions based

upon rumor and innuendo may support Title VII liability, the record here is not sufficiently

developed that a determination can be made that VDOC’s policy as applied here necessarily

conflicts with Title VII, and Bishop makes no argument in this Court that the policy in question

violates Title VII. 7

                                          C. Attorney Fees

        VDOC also contends that the circuit court abused its discretion by awarding Bishop

attorney fees under Code § 2.2-3006(E), which states that the “court shall award reasonable

attorneys’ fees and costs to the employee if the employee substantially prevails on the merits of a

case brought under subsection B or D.” Because we now reverse the circuit court’s holding,

Bishop is no longer entitled to attorney fees under Code § 2.2-3006(E), and the award of attorney

fees is vacated.




        7
         The entirety of Bishop’s Title VII argument on appeal is simply that he should not have
been penalized for failure to report a rumor because doing so “could have Title VII
implications.”
                                               - 11 -
                                      III. CONCLUSION

       For these reasons, we reverse the circuit court’s decision and, as a result, we do not reach

the merits of the second assignment of error.

                                                                            Reversed and vacated.




                                                - 12 -
Raphael, J., concurring.

       I agree with the majority that Bishop’s claim in this case is not subject to judicial review

under Code § 2.2-3006(B). I write separately to call attention to a feature of the State Grievance

Procedure that has been overlooked from time to time—judicial review is not available to an

aggrieved employee who claims to have been dismissed because of the agency’s misapplication

of its own internal policy. To seek redress in that situation, an aggrieved employee must instead

pursue an administrative appeal to the Department of Human Resource Management under Code

§ 2.2-3006(A).

       The circuit court overturned the hearing officer’s decision to dismiss Bishop from his job

after concluding that the hearing officer misapplied the standard under which Bishop failed to

report an allegedly inappropriate relationship between a supervisor and a subordinate. The

reporting requirement is found in part 135.1(V)(A)(3) of the Standards of Conduct of the

Virginia Department of Corrections (VDOC). The prohibition on “dating or engaging in

personal romantic or sexual relationships with subordinates” is found in part 135.3(IV)(H)(2)(a)

of VDOC’s Standards of Ethics & Conflict of Interest Operating Procedure.

       I agree with the majority that Bishop’s appeal to the circuit court and to this Court is not

cognizable under the State Grievance Procedure because VDOC’s internal policy is not a “law”

for purposes of the “contradictory to law” review allowed by Code § 2.2-3006(B). That

phrase—“contradictory to law”—is sui generis, a term of art appearing only once in the Code of

Virginia. See Va. Dep’t of State Police v. Barton, 39 Va. App. 439, 445 (2002) (“the first and

only appearance . . . as a standard of appellate review”). Our Court held twenty years ago in

Barton that a claim that the hearing officer misapplied the agency’s own policies does not

involve a “law” within the meaning of Code § 2.2-3006(B). Id. at 446-47. “Interpretation of




                                               - 13 -
state agency policy is itself a matter of policy, absent a statutory enactment to the contrary, and

not a matter of law.” Id. at 446.

       The Supreme Court agreed with our reading of the State Grievance Procedure in 2009,

explaining that “[t]he appealing party must ‘identify [a] constitutional provision, statute,

regulation or judicial decision which the [hearing officer’s] decision contradicted.’” Va.

Polytechnic Inst. & State Univ. v. Quesenberry, 277 Va. 420, 429 (2009) (second and third

alterations in original) (quoting Tatum v. Va. Dep’t of Agric., 41 Va. App. 110, 122 (2003)). In

Quesenberry, the Court held that Virginia Tech’s anti-discrimination policy did not qualify as a

“law” for purposes of judicial review of the university’s alleged misinterpretation of the policy.

Id.

       An agency’s internal standard or policy is plainly not a “constitutional provision,”

“statute,” or “judicial decision.” And as our cases have explained, a policy is not a “regulation”

either because a “regulation” must be “found in the Virginia Administrative Code.” Burke v.

Catawba Hosp., 59 Va. App. 828, 835 (2012). As a result, our Court has repeatedly held that we

cannot review a claim under the State Grievance Procedure that a hearing officer misapplied the

agency’s own standards or policies. E.g., Murphy v. Va. Dep’t of State Police, 68 Va. App. 716,

722 (2018) (rejecting claim based on misapplication of agency’s “Grievance Procedure

Manual”); Passaro v. Va. Dep’t of State Police, 67 Va. App. 357, 367 (2017) (rejecting claim

based on misapplication of agency’s “General Order”); Burke, 59 Va. App. at 835 (rejecting

claim based on agency’s interpretation of its “Departmental Instruction”); Va. Dep’t of Transp. v.

Stevens, 53 Va. App. 654, 663 (2009) (rejecting claim based on agency’s “Standards of

Conduct”).

       An avenue exists to pursue such claims, however. Under the tripartite system established

by the State Grievance Procedure, “whether the hearing decision is consistent with policy” is

                                               - 14 -
reviewable by “the Director of the Department of Human Resource Management . . . within 30

days of the conclusion of any other administrative reviews.” Code § 2.2-3006(A). See

Quesenberry, 277 Va. at 428-29. In other words, “By express statutory command, ‘an appeal

from a hearing officer’s interpretation of policy goes to the director of the [DHRM], not the

circuit court.’” Burke, 59 Va. App. at 835 (alteration in original) (quoting Commonwealth v.

Needham, 55 Va. App. 316, 327-28 (2009)). As VDOC and the majority point out, however,

Bishop did not seek DHRM review of whether the hearing officer misapplied VDOC’s own

reporting policies.




                                              - 15 -